MELTON, Justice,
concurring specially.
Although I concur in the j udgment of the maj ority opinion, I write separately to stress that the factors it espouses for determining whether an ordinance inappropriately regulates the practice of law are neither exhaustive nor conclusive. These factors — the timing of tax payments, the requirement of a tax certificate, and the possibility *863of criminal sanctions for nonpayment of taxes — were considered in the general discussion of Sexton v. City of Jonesboro, 267 Ga. 571 (481 SE2d 818) (1997). Certainly these factors may be instructive, but narrow and repetitive reliance on them obscures the general principle, which Sexton, itself, emphasized:
Decided October 21, 2013.
Moss & Rothenberg, Robert A. Moss, Jeffrey P. Rothenberg, pro se.
The inquiry must be whether the [challenged] ordinance operates, in regard to attorneys at law, as merely a means to generate revenue by taxing the practice of the profession or whether it acts effectively as a precondition or license for engaging in the practice of law, rendering it a regulatory fee.
Id. at 572. In this case, because Dunwoody’s ordinance does act merely as a means to generate revenue, treats attorneys like every other taxpayer, and benefits all citizens within Dunwoody in a similar manner, the ordinance cannot be considered an unconstitutional attempt to regulate the practice of law.
I believe that the inquiry in cases such as this could end there. The other factors set forth in Sexton merely support this finding, but they are not prerequisites to this conclusion. In fact, an undue emphasis on the factors in Sexton could lead to absurd results. For example, one might potentially view the Department of Revenue’s enforcement of income taxes as the improper regulation of the practice of law if it resulted in the arrest of an attorney. Similarly, one could also posit that the requirement that all businesses have a business license in order to operate might also be considered an undue regulation solely with respect to attorneys, thereby singling out attorneys for special treatment based on their status. The bottom line is that attorneys must be treated fairly and equally with other businesses and professionals in a community when it comes to revenue generating policies. They need not be treated with singular care and privilege generated by a complicated list of hoops through which few ordinances, no matter how general and balanced, could navigate successfully.
Samuel S. Olens, Attorney General, Neis Stefan David Peterson, Assistant Attorney General, Henderson & Hundley, Kelly M. Hundley, for appellee.